DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10, 12-14 and 33 are allowable over Zhang, Kimura, Kobayashi ’763, Krueger, and Yamazaki because the prior art of record does not teach the claimed combination of elements including a first chamber, configured to load in a substrate; a second chamber, including a chamber body, a target, a carrying base configured to carry the substrate, a heat source configured to heat the second chamber, a transfer unit, a shielding plate fixed to the transfer unit, and a shielding unit including a shielding ring and an inner surface extended from one end of the shielding ring toward the carrying base; and a third chamber, disposed between the first chamber and the second chamber, the third chamber being configured as a transfer chamber and the substrate being transferred from the first chamber to the second chamber via the third chamber; wherein the second chamber is an only chamber equipped with a heat source in the deposition apparatus, wherein the second chamber functions to provide a surface modification on the target; in response to the substrate being loaded in the second chamber, the substrate is maintained in the second chamber during each of a degassing and/or activating process on the substrate, a surface modification process on the target, and a physical vapor deposition (PVD) process on the substrate under heat provided by the heat source, in a first phase, the second chamber is performing the degassing and/or activating process on the substrate at a first temperature to avoid particles on the substrate; wherein the second chamber functions in 
Claims 15, 16, 29-32 and 34 are allowable over Zhang, Kimura, Kobayashi ’763, Krueger, and Yamazaki because the prior art of record does not teach the claimed combination of elements including a carrying base, provided in the chamber body and configured to carry a substrate; and a heat source, provided in the chamber body and configured to heat the chamber body; a transfer unit; a shielding plate, fixed to the transfer unit; and a shielding unit, including a shielding ring and an inner surface extended from one end of the shielding ring toward the carrying base; wherein the PVD chamber is connected to a loading/unloading chamber and a transfer chamber, and the PVD chamber is an only chamber that is equipped with a heat source and connected to the transfer chamber, in response to the substrate being loaded in the PVD chamber, the substrate is maintained maintained in the PVD chamber during each of a degassing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 18, 2021